Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of The Joint Corp. (the “Company”), for the quarter ended March 31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, John B. Richards, Principal Executive Officer of the Company, and Francis T. Joyce, Principal Financial Officer of the Company, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. By: /s/ John B. Richards John B. Richards Chief Executive Officer (Principal Executive Officer) Dated May 15, 2015 By: /s/ Francis T. Joyce Francis T. Joyce Chief Financial Officer (Principal Financial Officer) Dated May 15, 2015
